DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-15, without traverse in their reply dated 8/24/2021 is acknowledged. Claims 16-25 were cancelled. Claims 26-35 are new. Claims 26-35 were withdrawn. Claims 1-15 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/28/2018, 08/24/2021, and 09/22/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The disclosure is objected to because it contains references to claims 6-11 page 31, line 35.  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been allowed, said uncertainty leaves the specification indefinite.  The portions of the specification containing claim numbers should be edited to include the required text from the original claims and to remove the references to any claim numbers.  Appropriate correction is required. The applicant is reminded that no new matter should be added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayawardane et al. (Analytica Chimica Acta 803 (2013) 106– 112, provided on the IDS on 11/28/2018).
Regarding claim 13, Jayawardane describes a fluidic device (abstract, figure 1), comprising: 
two or more substrates, wherein each substrate is coated with a polymer inclusion membrane spot and a buffer such that each substrate comprises a different pH value (figures 1 and 2); and 
a fluidic channel-containing substrate configured to house the two or more substrates and that comprises a fluidic channel that fluidly connects the two or more substrates (figure 1a).
Regarding claim 14, Jayawardane describes a fluidic platform configured to house the two or more substrates, a first layer of a polymer-coated substrate, and a second layer of a polymer-coated substrate (page 107 “paper as a platform”).
claim 15, Jayawardane describes a multidimensional fluidic device (abstract, figure 1), comprising: 
a substrate that is coated or substantially coated with a polymeric material and that comprises a first surface and a second surface (figure 1);
 a flow-through spot formed in the substrate that extends from the first surface to the second surface of the substrate (figure 1a); 
a fluidic channel formed in second surface of the substrate (figure 1, page 107 “Channel and zone printing was carried out”); 
a polymer inclusion membrane spot deposited on the first surface of the substrate near the flow- through spot, wherein the polymer inclusion membrane spot comprises a polymeric material, a complexation agent, and a buffer (figure 1 “PIM” (polymer inclusion membrane) and page 109 “applying HCl solutions in the pH range 1.0–7.0 for its conditioning. The influence of the sample pH was studied in the same pH range”). 

Allowable Subject Matter
Claims 1-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Reference Jayawardane et al. (Analytica Chimica Acta 803 (2013) 106– 112, provided on the IDS on 11/28/2018) describes most of the limitations of independent claim 1, however fail to teach or suggest a plurality of discrete polymer inclusion membrane spots positioned within at least one of the one or more fluidic channels, wherein the discrete polymer inclusion membrane spots of the plurality are positioned along a length of the at least one fluidic channel.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797